                                                                           BREEDING HENRY BAYSAN PC

                                                                           7 WORLD TRADE CENTER
                                                                           250 GREENWICH ST 46 FLOOR
                                                                                                TH



                                                                           NEW YORK, NY 10006
USDC SDNY                                                                  TEL. +1 212.813.2292
DOCUMENT                                                                   breedinghenrybaysan.com
ELECTRONICALLY FILED
                                                                            BRADLEY L. HENRY
DOC #:
                                                                            DIRECT. +1 646-820-0224
DATE FILED: 1/7/2020                                                        FAX. +1 212.779.4457
                                                                            bhenry@bhblegal.com
 January 6, 2020

 VIA ECF
                                                          MEMORANDUM ENDORSED
 The Hon. Gregory H. Woods
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

 RE: U.S. v Otoniel Rosario Burgos; 1:19-cr-306-(GHW)

 Dear Judge Woods,

 I write to request that Mr. Rosario-Burgos’s release conditions of home incarceration with location
 monitoring be modified from home incarceration to a curfew beginning at 7:00 a.m. until 8:00 p.m.
 with continued location monitoring. This request is supported by his current pretrial release
 performance, i.e. he is gainfully employed and reports without issues. This modification will also
 allow for regular exercise, which is necessary to control his health issues.

 I have spoken with the AUSA and Pretrial and there is no objection.

 Thank you for your consideration. If you need any further information, please do not hesitate to
 contact me.

 Sincerely,                            Application granted. The conditions of the defendant's pre-trial
                                       release are modified as follows: The home incarceration with
                                       location monitoring condition is modified to a curfew, to be
 s/Bradley L. Henry                    established by Pretrial Services, enforced by electronic location
                                       monitoring, which monitoring shall include location monitoring
 Bradley L. Henry                      by GPS. All other conditions of the defendant's pretrial-release
                                       remain unaltered and in full effect. The Clerk of Court is
                                       directed to terminate the motion pending at Dkt. No. 50.

                                       SO ORDERED.

                                       Dated: January 7, 2020 _____________________________________
                                       New York, New York            GREGORY H. WOODS
                                                                   United States District Judge
